DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of 12/1/2021 has been considered and entered in the record. New Claim 21 is added. Amended Claims 1-13, 15-19 and 21 are under consideration. The following new rejection is made in view of Applicant’s amendments. Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2017/0342553) in view of Kaufman-Osborn et al (2017/0256402) and Kikuchi et al (US 2017/0077184), and in further view of Varadarajan et al (US 2011/0117678).
	With respect to Claim 1, Yu et al  discloses a method of processing a substrate comprising: providing a substrate (Figure 1A and corresponding text) having a first film  (Figure 1A, 102) and a second film (Figure 1A, 104), wherein the first and second film contain different materials (SiOx and Si); and performing sequential dry processing steps , the steps including: a) treating the substrate to remove a residue from the first and second films (Figure 1A, chemical oxide removal at sub-atmospheric pressure, paragraphs 21- 22,  b) exposing the substrate to an oxygen-containing gas to functionalize a surface of the first film (Figure 1B, 108 and corresponding text; paragraphs 21-22) , c) exposing the substrate to a reactant gas that selectively forms a blocking layer on the first film or the second film (Figure 1C, 110 and corresponding text), and d) selectively depositing a material film on the first film or the second film not containing the blocking layer by exposing the substrate to a deposition gas (Figure 1D, 112 and corresponding text, ALD). See Figures 1A-1D and corresponding text, including paragraphs 
	Yu et al differ from the Claims at hand in that Yu et al do not explicitly disclose performing steps c) through d) at  sub-atmospheric pressure; and do not disclose the treating removes organic residues and includes a cleaning gas containing a forming gas, exposing the substrate to plasma excited H2 gas, or a combination thereof in any sequence.

	Kaufman-Osborn et al is relied upon to disclose  exposing the substrate to an oxygen-containing gas to functionalize a surface of the first film (Figure 1, 130 and corresponding text) , exposing the substrate to a reactant gas that selectively forms a blocking layer on the first film or the second film (Figure 1, 120 and corresponding text) and selectively depositing a material film on the first film or the second film not containing the blocking layer by exposing the substrate to a deposition gas. See Figure 1 and corresponding text. Moreover, Kaufman-Osborn et al disclose the use of sub-atmospheric pressures for the hydroxylation and deposition of the blocking layer. See paragraphs 35 and 43-50.
	Kikuchi et al is simply relied upon to disclose sub-atmospheric pressures for ALD deposition processes. See paragraphs 47.  
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use sub-atmospheric pressure in processes c)  - d) of Yu et al, as the use of sub-atmospheric pressures for these types of processes is known in the art as disclosed by the Kaufman-Osborn et al and Kikuchi et al. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, Allen et al v. Coe, 57 USPQ 136. Furthermore, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977); In re Aller, 105 USPQ 233 (1955). In the present case, the selection of the optimum pressure of 

	Yu et al, Kaufman-Osborn et al  and Kikuchi et al are relied upon as discussed above. However, none of the references disclose  the treating removes organic residues and includes a cleaning gas containing a forming gas, exposing the substrate to plasma excited H2 gas, or a combination thereof in any sequence.
Varadarajan et al  disclose the treatment of a substrate having differing first and second film, and disclose the use of CMP processes to planarize both films. Moreover, Varadarajan et al disclose the use of a reducing treatment such as H2 plasma for removing chemical oxide and organic residues formed by the CMP process. See paragraphs 9 and 28.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use a CMP process and hydrogen plasma  in processes Yu et al in view of Kaufman-Osborn et al and Kikuchi et al, for its known benefit in the art of planarizing  two different films,  and removing organic and chemical oxide residues caused by the CMP process. The use of known processes, CMP and hydrogen plasma treatment,  for their known benefit, planarizing and residue removal,  would have been prima facie obvious to one of ordinary skill in the art. 

	With respect to Claim 2,  Kaufman-Osborn et al discloses e) removing the blocking layer from the substrate. See Figure 1, 160 and corresponding text. 
	With respect to Claim 3, the cited references make obvious repeating steps a) – d) at least once, as the duplication of a known process for its known benefit would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960).

	With respect to Claim 5, the second film contains a metal or a silicon layer . See Figure 1A of Yu et al (Si).
	With respect to Claim 6, the metal layer contains Al. See Figure 1B and paragraph 37 of Yu et al.
	With respect to Claim 7, the blocking layer includes self-assembled monolayers (SAM). See paragraph 12 of Yu et al.
	With respect to Claim 8, the reactant gas includes a molecule that has a head group, a tail group and a functional end group where the head group includes silane. See Figure 2D of Yu et al and corresponding text.
	With respect to Claim 9, the molecule includes perfluorodecyltrichlorosilane. See paragraph 33 of  Kaufman-Osborn et al.
	With respect to Claim 10, the material film includes a metal oxide film. See paragraph 37 of Yu et al.
	With respect to Claim 11, the metal oxide film contains Al2O3. See paragraph 37 of Yu et al.
	With respect to Claim 12, and the limitation “exposing the substrate to the deposition gas forms nuclei of the material film on the first film or the second film containing the blocking layer, the method further comprising removing by etching, the nuclei of the material film”, the limitation is inherent as the same reactants and reaction conditions are disclosed by the references which would result in the nuclei, and the entire SAM layer is removed by etching. See Figure 1, 160 of Kaufman-Osborn et al, and corresponding text.
	With respect to Claim 13, and the limitation “the material film includes a SiO2 film deposited by exposing the substrate to a deposition gas contains”, specified  silanol gas, the Examiner takes Official Notice that the specified silanol gases are well known in the art, for their benefit of forming SiO2. 

	With respect to Claim 15, Kaufman-Osborn et al disclose exposing the substrate to an oxygen containg gas includes exposing the substrate to an alcohol. See paragraph 41.
	With respect to Claim 16, Kaufman-Osborn et al disclose  the alcohol includes isopropyl alcohol or ethanol. See paragraph 41.
	With respect to Claim 17, and the limitation “steps a) – c) are performed without exposing the substrate to air at any time during or between the steps”, the  use of process chambers which protect the processes from contamination is notoriously well known in the art. Official Notice is taken of this fact.
	With respect to Claim 18, and the limitation “steps a) – d) are performed without exposing the substrate to air at any time during or between the steps”,  the  use of process chambers which protect the processes from contamination is notoriously well known in the art. Official Notice is taken of this fact.
	With respect to Claim 19, and the limitation “exposing the substrate to the deposition gas forms nuclei of the material film on the first film or the second film containing the blocking layer, the method further comprising removing by etching, the nuclei of the material film”, the limitation is inherent as the same reactants and reaction conditions are disclosed by the references which would result in the nuclei, and the entire SAM layer is removed by etching. See Figure 1, 160 of Kaufman-Osborn et al, and corresponding text.
	With respect to Claim 21, the organic residue is formed in a chemical mechanical planarization (CMP) process. See paragraphs 9 and 28 of Varadarajan et al. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





AGG
February 9, 2022

/ALEXANDER G GHYKA/               Primary Examiner, Art Unit 2812